Per Curiam.

The fact that the police refused a request by the defendant’s father to see and speak with the defendant *975during the period he was being questioned by the police at the station house, while not in and of itself sufficient reason or basis for excluding the defendant’s confession, may, of course, upon the hearing which we are directing, be considered, along with all the other circumstances of the interrogation, in passing upon the voluntariness of the defendant’s statements.
The judgment should be modified to the extent of directing a hearing on the issue of the voluntariness of the defendant’s confession or other inculpatory statements introduced as part of the People’s case at the trial and, as so modified, affirmed. The case should be remitted to the Supreme Court, Erie County, for such a hearing. (See People v. Huntley, 15 N Y 2d 72.)
Chief Judge Desmond and Judges Dye, Fuld, Van Voobhis, Bubke, Scileppi and Bebgan concur.
Judgment modified in accordance with the opinion herein and, as so modified, affirmed.